Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/18/21 overcome the rejections set forth under 35 USC 112 in the previous office action, as well as the claim objections, but do not overcome the rejection set forth under 35 USC 103, which is maintained below. Newly added claim 29 is also rejected over the references of record below.

Claim Rejections - 35 USC § 103
Claims 15 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (U.S. Pat. No. 5,663,125) in view of Suen (U.S. PG Pub. No. 2012/0129743).
In column 1 lines 64-67 Ishimaru discloses a lubricating oil for two-cycle engines comprising a polyalkylene glycol derivative, and from column 2 line 1 through column 3 line 45 as well as Table I, Ishimaru teaches that the polyalkylene glycol derivatives have structures meeting the limitations of the PAG of formula (VI) of claim 15, since one of the R3 through R6 groups of Ishimaru in each unit is a methyl or ethyl group, the R1 end group of Ishimaru can also be a methyl group, and the R2 end group of Ishimaru can be an alkyl group. It is noted that Ishimaru teaches in column 3 lines 36-40 that the polyalkylene glycol derivative can be a block copolymer containing at least two kinds of repeat units. In Tables 2(I) and 2(III) Ishimaru discloses compositions comprising the polyalkylene glycol derivative in amounts within the ranges recited in claim 15. In 
In paragraphs 9-11 and 40 Suen discloses a lubricant composition comprising a friction modifier composition and which can be used in two-cycle engines. The friction modifier composition meets the limitations of the friction modifier of amended claim 15, and in paragraph 11 Suen discloses that the friction modifier composition comprises an ester, as recited in amended claims 15 and 27. In paragraph 9 Suen discloses that the friction modifier is present in an amount of 0.25 to 5% by weight, overlapping the range recited in amended claim 15. In paragraph 86 Suen that the composition preferably comprises a zinc dialkyl dithiophosphate antiwear agent, where the alkyl groups are preferably predominantly secondary alkyl groups, and which have a number of carbon atoms within the range recited in claim 15. In paragraph 87 Suen discloses that the zinc dialkyl dithiophosphate is added in an amount to provide up to 0.10% phosphorus by weight, leading to a total amount of zinc dialkyl dithiophosphate at least overlapping the range recited in amended claim 15 as well as claim 25, and consistent with Ishimaru’s teaching regarding the total amount of additive. The inclusion of the friction modifier composition and secondary alkyl zinc dialkyl dithiophosphate antiwear agents of Suen 
It would have been obvious to one of ordinary skill in the art to include the secondary alkyl zinc dialkyl dithiophosphate antiwear agents of Suen in the composition of Ishimaru in order to improve the wear resistance of the composition, and it would have been obvious to one of ordinary skill in the art to add the friction modifier composition of Suen because Suen teaches in paragraph 9 that it leads to an unexpectedly improved frictional benefit. 

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant argues that the example in the declaration of Obrecht filed 6/28/21 cannot be compared to Example 1 of the specification. However, this is not sufficient to demonstrate unexpected results commensurate in scope with the claims for the other reasons stated in the previous office action. The claims allow for broad classes of friction modifiers (any ester and any inorganic compound), while the examples use specific friction modifiers, and indicate that the choice of friction modifier has a substantial effect on the observed wear. It is noted that the declaration of Obrecht does not disclose which friction modifier is used in the examples of the declaration. Ruhe (U.S. PG Pub. No. 2010/0160198) discloses in paragraph 2 that glycerol esters such as glycerol monooleate, used as a friction modifier in several inventive examples in the specification, are well known in the art as wear inhibitors. Applicant has therefore prima facie case of obviousness over Ishimaru and Suen.
Applicant further argues that Ishimaru does not disclose compounds with a maximum of ten oxyalkylene units. However, the cited portion of Ishimaru, in particular at column 3 lines 11-12 and 36-40, discloses that the copolymers have 1 to 200, more preferably 5 to 50 oxyalkylene units, overlapping the range implied by the claimed s and t values. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The examples of Ishimaru do not constitute a teaching away from the broader disclosure of the reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771